Title: To James Madison from Lewis Bemis, 27 August 1814
From: Bemis, Lewis
To: Madison, James


        
          MarshfieldAugust 27 1814
          To the Presedent of the U.States
        
        Respectfully sheweth Lewis Bemis a private in the first Regt. of Light Artillery that in July 1808 he enlisted a soldier under Capt. Learned Lamb and was after wards commanded by Capt. Return B. Brown after the forteages of the westearn campaign to the Prophets town under the command of Gov. Harrisson afterwards was made prisnor at Detroit by the surrender of Genl, Hull that while a prisnor added to his other Hardships he had under went a severe fit of sickness which has greatly injured his constatution that after his recovery & arrival in the U States at Boston the 2d. Day of April 1814 Your petitioner still fealing ancious in his Contrys cause & Zealous to avenge its wrongs well as his own was induced to inlist again into the service under Lut,

George W. Hight, in the light Artillery, that soon after he was put under the Command of Lut, Ketcham while under his command on a march at Amerst, while on Duty brooke two of his Ribs & otherwise injured him your petitioner has had feaver sores on both of Legs so that pieces of boons have come out & your petitinoer had his feete froze so that hes Lost the goint of one of his grait toes & other wise injured his feete your petitioner has had Ulsers in his head so that it has injured his hearing & is so Deef that he has every reason to believe that he can not serve with safty and reputation to himself & Contry he therefore prays that he may be Discharged from the service.
        
          Lewis Bemis
        
      